[Cite as State v. Jones, 2020-Ohio-5443.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                    SANDUSKY COUNTY


State of Ohio                                    Court of Appeals No. S-19-051

        Appellee                                 Trial Court No. 94 CR 284

v.

Percy Lee Jones                                  DECISION AND JUDGMENT

        Appellant                                Decided: November 25, 2020

                                            *****

        Beth A. Tischler, Sandusky County Prosecuting Attorney,
        and Alexis M. Hotz, Assistant Prosecuting Attorney, for appellee.

        Percy Lee Jones, pro se.

                                            *****

        OSOWIK, J.

        {¶ 1} Appellant was indicted on April 27, 1994 with one count of aggravated

murder, in violation of R.C. 2903.01(B); one count of attempted aggravated murder, in

violation of R.C. 2923.02; one count of aggravated robbery, in violation of R.C.

2911.01(A)(1) and one count of aggravated burglary, in violation of R.C. 2922.11(A)(3).
         {¶ 2} On July 13, 1994, appellant pled guilty to aggravated murder, with a

specification that he had a firearm on or about his person or under his control while

committing the offense of murder, in violation of R.C. 2903.01(B).

         {¶ 3} On August 23, 1994, appellant was sentenced to a term of life imprisonment

with an additional three years as a result of the firearm specification.

         {¶ 4} No direct appeal was taken from that sentence. However, on October 8,

1999, appellant filed a motion for leave to file a delayed appeal. The motion was found

not well-taken and denied on October 28, 1999, by this court.

         {¶ 5} On November 1, 2019, appellant filed a “MOTION TO VACATE

SENTENCE AND CORRECT THE JUDGMENT ENTRY CRIM.R.32c” with the trial

court.

         {¶ 6} The trial court denied that motion. Appellant appeals from that judgment.

         {¶ 7} Appellant relies on the case of State v. Baker, 119 Ohio St. 3d 197, 2008-

Ohio-3330, 893 N.E.2d 163. He argues that the August 23, 1994 sentencing entry is not

a final, appealable order. More specifically, appellant asserts that the sentence is an

indefinite term and not consistent with the sentencing statute in effect at the time of his

conviction. In 1994, he argues that R.C. 2903.01 required the sentencing court to impose

a sentence of 20 or 25 or 30 years to life, not life imprisonment.

         {¶ 8} Appellant pled guilty to aggravated murder, in violation of R.C. 2903.01(B).

That statute, in effect in 1994, read as follows:




2.
            2903.01 AGGRAVATED MURDER; SPECIFIC INTENT TO

     CAUSE DEATH

            (A) No person shall purposely, and with prior calculation and

     design, cause the death of another.

            (B) No person shall purposely cause the death of another while

     committing or attempting to commit, or while fleeing immediately after

     committing or attempting to commit kidnapping, rape, aggravated arson or

     arson, aggravated robbery or robbery, aggravated burglary or burglary, or

     escape.

            (C) Whoever violates this section is guilty of aggravated murder, and

     shall be punished as provided in section 2929.02 of the Revised Code.

     {¶ 9} Revised Code 2929.02, in effect in 1994 read as follows:

            2929.02 PENALTIES FOR MURDER

            (A) Whoever is convicted of, pleads guilty to, or pleads no contest

     and is found guilty of, aggravated murder in violation of section 2903.01 of

     the Revised Code shall suffer death or be imprisoned for life, as determined

     pursuant to sections 2929.022, 2929.03, and 2929.04 of the Revised Code,

     except that no person who raises the matter of age pursuant to section

     2929.023 or division (C) of section 2929.05 of the Revised Code and who

     is not found to have been eighteen years of age or older at the time of the

     commission of the offense shall suffer death. In addition, the offender may




3.
      be fined an amount fixed by the court, but not more than twenty-five

      thousand dollars.

             (B) Whoever is convicted of, pleads guilty to, or pleads no contest

      and is found guilty of, murder in violation of section 2903.02 of the

      Revised Code shall be imprisoned for an indefinite term of fifteen years to

      life. In addition, the offender may be fined an amount fixed by the court,

      but not more than fifteen thousand dollars.

             (C) The court shall not impose a fine or fines for aggravated murder

      or murder which, in the aggregate and to the extent not suspended by the

      court, exceeds the amount which the offender is or will be able to pay by

      the method and within the time allowed without undue hardship to himself

      or his dependents, or will prevent him from making reparation for the

      victim’s wrongful death.

      {¶ 10} Thus, under the 1994 statute, a sentence imposed for aggravated murder

was to be “imprisoned for life, as determined pursuant to sections 2929.022, 2929.03, and

2929.04 of the Revised Code.”

      {¶ 11} The language of R.C. 2929.022, in effect in 1994, read as follows:

             2929.022 ELECTIONS OF DEFENDANT AS TO CERTAIN

      TRIAL PROCEDURES

             (A) If an indictment or count in an indictment charging a defendant

      with aggravated murder contains a specification of the aggravating




4.
     circumstance of a prior conviction listed in division (A)(5) of section

     2929.04 of the Revised Code, the defendant may elect to have the panel of

     three judges, if he waives trial by jury, or the trial judge, if he is tried by

     jury, determine the existence of that aggravating circumstance at the

     sentencing hearing held pursuant to divisions (C) and (D) of section

     2929.03 of the Revised Code.

            (1) If the defendant does not elect to have the existence of the

     aggravating circumstance determined at the sentencing hearing, the

     defendant shall be tried on the charge of aggravated murder, on the

     specification of the aggravating circumstance of a prior conviction listed in

     division (A)(5) of section 2929.04 of the Revised Code, and on any other

     specifications of an aggravating circumstance listed in division (A) of

     section 2929.04 of the Revised Code in a single trial as in any other

     criminal case in which a person is charged with aggravated murder and

     specifications.

            (2) If the defendant does elect to have the existence of the

     aggravating circumstance of a prior conviction listed in division (A)(5) of

     section 2929.04 of the Revised Code determined at the sentencing hearing,

     then, following a verdict of guilty of the charge of aggravated murder, the

     panel of three judges or the trial judge shall:




5.
            (a) Hold a sentencing hearing pursuant to division (B) of this

     section, unless required to do otherwise under division (A)(2)(b) of this

     section;

            (b) If the offender raises the matter of age at trial pursuant to section

     2929.023 of the Revised Code and is not found at trial to have been

     eighteen years of age or older at the time of the commission of the offense,

     conduct a hearing to determine if the specification of the aggravating

     circumstance of a prior conviction listed in division (A)(5) of section

     2929.04 of the Revised Code is proven beyond a reasonable doubt. After

     conducting the hearing, the panel or judge shall proceed as follows:

            (i) If that aggravating circumstance is proven beyond a reasonable

     doubt or if the defendant at trial was convicted of any other specification of

     an aggravating circumstance, the panel or judge shall impose sentence

     according to division (E) of section 2929.03 of the Revised Code;

            (ii) If that aggravating circumstance is not proven beyond a

     reasonable doubt and the defendant at trial was not convicted of any other

     specification of an aggravating circumstance, the panel or judge shall

     impose sentence of life imprisonment with parole eligibility after serving

     twenty years of imprisonment on the offender.

            (B) At the sentencing hearing, the panel of judges, if the defendant

     was tried by a panel of three judges, or the trial judge, if the defendant was




6.
     tried by jury, shall, when required pursuant to division (A)(2) of this

     section, first determine if the specification of the aggravating circumstance

     of a prior conviction listed in division (A)(5) of section 2929.04 of the

     Revised Code is proven beyond a reasonable doubt. If the panel of judges

     or the trial judge determines that the specification of the aggravating

     circumstance of a prior conviction listed in division (A)(5) of section

     2929.04 of the Revised Code is proven beyond a reasonable doubt or if they

     do not determine that the specification is proven beyond a reasonable doubt

     but the defendant at trial was convicted of a specification of any other

     aggravating circumstance listed in division (A) of section 2929.04 of the

     Revised Code, the panel of judges or the trial judge and trial jury shall

     impose sentence on the offender pursuant to division (D) of section 2929.03

     and section 2929.04 of the Revised Code. If the panel of judges or the trial

     judge does not determine that the specification of the aggravating

     circumstance of a prior conviction listed in division (A)(5) of section

     2929.04 of the Revised Code is proven beyond a reasonable doubt and the

     defendant at trial was not convicted of any other specification of an

     aggravating circumstance listed in division (A) of section 2929.04 of the

     Revised Code, the panel of judges or the trial judge shall terminate the

     sentencing hearing and impose a sentence of life imprisonment with parole

     eligibility after serving twenty years of imprisonment on the offender.




7.
       {¶ 12} Appellant was sentenced on August 23, 1994. The sentencing judgment

entry indicates that appellant entered a plea of guilty to aggravated murder, with the

specification that the defendant had a firearm on or about his person or under his control

while committing the offense, under Count 1 of the indictment, a violation of R.C.

2903.01(B), a felony with mandatory life imprisonment.

       {¶ 13} The judgment entry also sentences appellant to a “term of LIFE

IMPRISONMENT WITH AN ADDITIONAL THREE YEAR AS A RESULT OF THE

FIREARM SPECIFICATION.”

       {¶ 14} The sentencing entry was signed by the trial court judge. The sentencing

judgment entry was file-stamped by the Sandusky County Clerk at 11:58 a.m. on

August 23, 1994.

       {¶ 15} Crim.R. 32(C) specifies that a judgment entry of conviction must contain

“the plea, the verdict, or findings, upon which each conviction is based, and the

sentence.” In State v. Baker, 119 Ohio St. 3d 197, 2008-Ohio-3330, 893 N.E.2d 163, the

Ohio Supreme Court held that a judgment entry of conviction must contain the

Crim.R. 32(C) elements to be final and subject to appeal: “A judgment of conviction is

a final appealable order under R.C. 2505.02 when it sets forth (1) the guilty plea, the

jury verdict, or the finding of the court upon which the conviction is based; (2) the




8.
sentence; (3) the signature of the judge; and (4) entry on the journal by the clerk of

court.” Id. at the syllabus.

       {¶ 16} The Ohio Supreme Court revisited Baker in State v. Lester, 130 Ohio St. 3d
303, 2011-Ohio-5204, 958 N.E.2d 142, and clarified the necessary components of the

manner of conviction. In Lester, the court held, in part, that

       [a] judgment of conviction is a final order subject to appeal under R.C.

       2505.02 when it sets forth (1) the fact of the conviction, (2) the sentence,

       (3) the judge’s signature, and (4) the time stamp indicating the entry

       upon the journal by the clerk. (Crim.R.32(C), explained; State v. Baker, * *

       *, modified.)

Lester at paragraph one of the syllabus.

       {¶ 17} The purpose of Crim.R. 32(C) is to ensure that a defendant is on notice

concerning when a final judgment has been entered and the time for filing an appeal

has begun to run. State v. Tripodo, 50 Ohio St. 2d 124, 127, 363 N.E.2d 719 (1977).

       {¶ 18} The journal entries of conviction in this case meet all the substantive

requirements. The journal entries contain (1) the fact of conviction, i.e., that appellant

pleaded guilty, (2) the sentence the court imposed, (3) the judge’s signature, and (4)

the clerk of court’s time stamp.




9.
      {¶ 19} Therefore, the August 23, 1994 sentencing journal entry is a final,

appealable order. Having found no jurisdictional deficiencies in the judgment entry of

conviction, we find that the trial court correctly denied appellant’s motion. State v.

Tate, 8th Dist. Cuyahoga No. 98820, 2013-Ohio-276, ¶ 7-12.

      {¶ 20} On October 7, 2020, the Supreme Court of Ohio issued a watershed

opinion concerning void and voidable judgments in the case of State v. Henderson,

Slip Opinion No. 2020-Ohio-4784. In that case, there was no dispute that the sentence

imposed on the appellant in 1999 was unlawful where it failed to impose a life

sentence instead of parole eligibility after 15 years. Neither the state nor the

defendant appealed that sentence. The court held that since the sentencing error

rendered the sentence merely voidable, attempts to correct the error in a

postconviction motion for resentencing was improper.

      {¶ 21} The facts of this case are similar but in reverse. In this case, it appears

that the sentencing court did not completely follow the sentencing statutes in 1994

when it imposed a sentence of life imprisonment. The record demonstrates that,

under R.C. 2929.022(A)(2)(ii), in effect at the time, the sentence imposed in 1994

should have been life with parole eligibility after serving 20 years of imprisonment.

      {¶ 22} We share Justice Donnelly’s concern that he expressed in his

concurrence in Henderson. Some sentencing mistakes may not be revealed until after




10.
the time for direct appeal has passed. After Henderson, appellant herein may not have

any other remedy to correct this arguably voidable sentencing error.

       {¶ 23} Appellant’s attempt to argue that the court improperly sentenced him in

1994 is res judicata. Under the doctrine of res judicata, a final judgment of conviction

bars a convicted defendant who was represented by counsel from raising and

litigating in any proceeding except an appeal from that judgment, any defense or any

claimed lack of due process that was raised or could have been raised by the

defendant at the trial, which resulted in that judgment of conviction, or on an appeal

from that judgment. State v. Myers, 6th Dist. Wood No. WD-16-026, 2017-Ohio-1220, ¶

11.

       {¶ 24} Therefore, any claim “that could have been raised on direct appeal and

was not is res judicata and not subject to review in subsequent proceedings.” State v.

Saxon, 109 Ohio St. 3d 176, 2006-Ohio-1245, 846 N.E.2d 824, ¶ 16. If appellant believed

that he was wrongfully sentenced, that argument was obvious to him in 1994. This

claim is now barred by res judicata.

       {¶ 25} Appellant’s sole assignment of error is found not well-taken.

       {¶ 26} Based on the foregoing, the judgment of the Sandusky County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.




11.
                                                                     Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




12.
                                                                     State v. Jones
                                                                     C.A. No. S-19-051




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
CONCUR.                                        _______________________________
                                                           JUDGE


Gene A. Zmuda, P.J.                            ________________________________
CONCURS AND WRITES                                         JUDGE
SEPARATELY.




      ZMUDA, P.J.

      {¶ 27} Because I agree with the majority’s conclusion regarding a final appealable

order and acknowledge the inescapable application of State v. Henderson, Slip Opinion

No. 2020-Ohio-4784, to this case, I concur in the analysis and would affirm the trial

court’s judgment despite the inarguably erroneous sentence imposed, life without parole.

I write separately to address the potential implications of Henderson, moving forward.

      {¶ 28} Appellant, appearing pro se, is serving a life sentence for aggravated

murder. He was bound over from juvenile court for prosecution as an adult in 1994 and




13.
entered a guilty plea.1 The trial court imposed a life sentence plus a three-year term for a

gun specification, without any stated minimum term prior to parole consideration. The

version of R.C. 2929.02 and 2929.03 in effect at the time provided for the sentence of

“life imprisonment with parole eligibility after serving twenty years of imprisonment[.]”

R.C. 2929.03(A).

       {¶ 29} In October 1999, appellant sought leave to file a delayed appeal. We

denied the motion.

       {¶ 30} On November 1, 2019, appellant filed a motion to vacate and correct the

judgment entry of sentence, which the trial court denied. He now appeals that decision.

       {¶ 31} Appellant primarily argues the lack of a final appealable order, an

argument without legal support. He also argues a void sentence, a concept recently

clarified by the Ohio Supreme Court. In State v. Henderson, Slip Opinion No. 2020-

Ohio-4784,2 the Ohio Supreme Court performed a reset on void-versus-voidable

jurisprudence, overruling prior authority that defined a void sentence as including those

sentences that deviated from the statutory mandate. See Henderson at ¶ 23-24. The

Supreme Court held:



1
 Based on the record, appellant was bound over from juvenile court about 5 months
before he turned 18 and was sentenced shortly before his 18th birthday.
2
 Henderson referenced the earlier decision in State v. Harper, Slip Opinion No.
2020-Ohio-2913, decided May 14, 2020, that clarified void versus voidable relative to a
decision on postrelease control.




14.
       Today, we make it clear that sentences based on an error are voidable, if the

       court imposing the sentence has jurisdiction over the case and the

       defendant, including sentences in which a trial court fails to impose a

       statutorily mandated term. A sentence is void only if the sentencing court

       lacks jurisdiction over the subject matter of the case or personal jurisdiction

       over the accused.

Henderson at ¶ 27.

       {¶ 32} Although not specifically argued by appellant, the trial court had no ability

to impose a life-without-parole sentence, based on the statute in effect at the time, and the

time for appeal of that sentence has long passed. In Henderson, the Supreme Court’s

decision put an end to the state’s quest to add a tail to Henderson’s definite sentence,

erroneously imposed and contrary to the statutory mandate. The clarity on void-versus-

voidable worked in the defendant’s favor.

       {¶ 33} In the present case, the trial court imposed a life sentence, without any

language indicating parole eligibility after 20 years. Historically, such omission was

easily remedied through a correction to the judgment entry to reflect the statutory

language, State v. Shugar, 8th Dist. Cuyahoga No. 45311, 1983 WL 5922 (Apr. 7, 1983)

(remanding the matter “to conform the entry of judgment to requirements of R.C.

2929.03(A)”) or through resentencing, State v. Dobbs, 8th Dist. Cuyahoga No. 49052,

1989 WL 112357 (Sept. 21, 1989) (matter remanded for resentencing in accordance with

R.C. 2929.03(A)).




15.
       {¶ 34} Based on the determination in Henderson, however, there is no remedy

once the time for appeal has run. Thus, while the ruling aided the defendant in

Henderson, the decision works against the defendant in this case, foreclosing all state

court remedies except for those remedies available through direct appeal.

       {¶ 35} In a concurring opinion, Chief Justice O’Connor noted the problems

created by the majority’s definitive statement on the issue.

       [I]n truth, today’s decision simply takes our case law back to the starting

       line. The substantial concerns that this court’s void-sentence jurisprudence

       addressed will not disappear. Those concerns are particularly evident in the

       postrelease-control context, in which a sentencing error may not reveal

       itself until the time for appeal has passed, and in cases in which a defendant

       does not suffer prejudice from a sentencing error until years after the time

       for direct appeal has passed.

Henderson at ¶ 45 (C.J. O’Connor, concurring).

       {¶ 36} In Henderson, the Supreme Court addressed the “problems in allowing

unlimited correction of sentences through collateral attack” noted by Justice Lanzinger in

her dissent in In re J.S., 136 Ohio St. 3d 8, 2013-Ohio-1721, 989 N.E.2d 978, ¶ 6. The

Henderson ruling attempts to end all such attacks. The circumstances in appellant’s case,

however, present facts that fall within the area of “substantial concern,” noted by Chief

Justice O’Connor in her concurrence. In highlighting these concerns, the Chief Justice




16.
made clear that the court’s decision applied to defendants as well as the state, barring

collateral attack in all instances in which a defendant seeks relief from an illegal

sentence.

       {¶ 37} Significantly, because Henderson will have no effect on the volume of

filings and correspondence received by courts, challenging the validity of the sentence

imposed in each case, the line drawn by Henderson renders courts powerless to consider

and address these filings and correspondence, even in instances like appellant’s where

the sentence imposed does not conform to the sentence authorized by law. In reality, it is

in this piecemeal, incremental approach, little by little, case by case, that the tapestry of

our criminal jurisprudence is woven. Some might say the Henderson ruling brings an

end to that approach.

       {¶ 38} In appellant’s case, moreover, his sentence may run afoul of the Eighth

Amendment protections against cruel and unusual punishment if he was a juvenile

sentenced to life without parole, as the record indicates. Even if the sentence had been

authorized by statute at the time of sentencing, life without parole may only be imposed

on a juvenile after consideration of the offender’s youth and the appropriateness of a

lifetime of incarceration. State v. Long, 138 Ohio St. 3d 478, 2014-Ohio-849, 8 N.E.3d
890, citing Miller v. Alabama, 567 U.S.460, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012).

       {¶ 39} At the time of sentencing and in the time allotted for direct appeal,

appellant likely did not know that the trial court imposed an unlawful, life-without-parole




17.
sentence. Most likely, appellant—and others in his position—would not learn of such an

error until the time for parole consideration drew near. The rule articulated in

Henderson, consequently, deals a harsh blow.

       {¶ 40} The rule also potentially opens the door to a trial court’s disregard of the

legislature’s statutory mandate relative to criminal offenses and sentencing. A trial court

might impose a sentence not provided by statute—such as life without parole—if it

perceived the statutory sentence to be inadequate. In the alternative, the trial court could

impose community control rather than the mandatory prison term specified by statute if it

perceived a particular defendant’s conduct did not merit a prison term despite a guilty

finding. In each circumstance, the trial court would have successfully avoided the

statutory mandate so long as the unlawful sentence was not challenged in a direct appeal.

Once the time for appeal has run, the unlawful sentence will become lawful by operation

of res judicata, applying the rule articulated in Henderson.

       {¶ 41} Accordingly, while I would affirm the trial court’s denial of appellant’s

motion to correct a void sentence as res judicata, based on the controlling authority of

Henderson, I also note the substantial concerns raised by Chief Justice O’Connor as

important concerns that remain unresolved by Henderson. The Supreme Court’s final

word on void-versus-voidable jurisprudence failed to fully address all concerns, imposing

a “one-size-fits-all” rule requiring timely appeal, regardless of the widely varied issues

that might arise in individual cases and our judiciary’s traditional role of hearing and




18.
deciding those varied issues. Therefore, I concur, with the hope that the issue is less

settled than the Henderson decision appears to indicate.




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:




19.
      http://www.supremecourt.ohio.gov/ROD/docs/.




20.